affirmed without costs. Memorandum: The court did not err in dismissing the complaint as against defendants Hugh Cole Construction, Ltd. and Robran Construction, Ltd. Although employees of Hugh Cole Construction loaded the trailer, there was no evidence that the distribution of the load or the method of loading played any part in the accident. Moreover, although one of the employees of Hugh Cole Construction may have previously suggested the route that Newco Waste Systems drivers used, this was a commonly used truck route and there was no evidence that it had proven unsafe in the past. There is no evidence to suggest that Robran Construction played any part in the loading of the trailer.
All concur, except Dillon, P. J., and Lawton, J., who dissent and vote to reverse and grant a new trial, in the following memorandum.